PER CURIAM.
Although the present commission did not sit as long as the commission appointed upon the last previous application, yet their labors seem to have been practically as great. In view of this fact, and in view, also, of the curtailment of their ordinary summer vacation, we think it reasonable to grant the present commissioners the same amount as was awarded to their immediate predecessors, to wit, $2,000 each. See 39 N. Y. Supp. 750, 1121; 45 N. Y. Supp. 1134; 49 N. Y. Supp. 60; and 50 N. Y. Supp. 306.